The defendant, by his counsel, has also moved for a new trial in this cause, and for reason therefor, among others, says "that the verdict is against the legal evidence in said cause, there being no legal evidence proving the issue joined by the pleadings."
The issue joined by the pleadings was, whether the guardian did, after the making of the bond and during his continuance in office, to wit: on the 21st day of October, 1823, and on divers other days and times between that day and the date of the plaintiffs' writ, have and receive goods, chattels and monies of the wards, and failed during his life-time to exhibit an inventory thereof to the Court of Probate. Upon this issue the jury returned their verdict, that the guardian did receive property of the wards on the 21st day of October, 1823, and on divers days and times after the making of the bond, and before the date of the writ, and that he did not return any inventory thereof to the Court of Probate.
The only material matter of the issue was, whether the guardian received property on the 21st of October, 1823, as it is the only material matter of the verdict which the jury have returned.
The evidence submitted in proof upon the trial of the issue was, that Obadiah Mathewson, the father of the wards, died at Baltimore, in the year 1822: that administration *Page 225 
was committed by the Orphans' Court, in Baltimore, to Susannah Mathewson, his widow, who gave bond in the sum of $15,000: that she exhibited an inventory of the estate of said deceased on the 7th of May, 1822, amounting to the sum of $978 10, and it was admitted that she never settled her account as Administratrix, with said Orphans' Court, or with the heirs of the said Obadiah: that at the time of the said Obadiah's decease, there was a co-partnership existing between him and his brother, Asahel Mathewson, and upon the dissolution of that firm by the decease of said Obadiah, Asahel Mathewson entered into co-partnership with the said Amasa Sprague, the guardian, which partnership continued till the decease of the said Asahel, in 1825, and that the said Amasa Sprague received the books, property and effects of the firm as surviving partner: that taxes were assessed by the assessors of taxes in Cranston to the said Amasa Sprague, for the property of these wards, in the year 1829, which taxes were paid by him, and taxes continued to be thus assessed and paid till the year 1841.
We think the jury could not have weighed the evidence in reference to the only material question in the issue joined, viz.: the receipt of property on the 21st day of October, 1823, the date of the bond, and must have considered it with reference only to the fact whether he received property at all during his life, and while guardian, and irrespective of the time when it was received.
New trial granted. *Page 226